Citation Nr: 1430853	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  07-06 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES


1.  Entitlement to service connection for erectile dysfunction.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to an effective date earlier than November 2, 2004, for the grant of service connection for a depressive disorder.  

4.  Entitlement to an increased evaluation for depressive disorder, to include an evaluation in excess of 30 percent prior to August 29, 2011, and an evaluation in excess of 50 percent as of this date.  

5.  Entitlement to a disability evaluation in excess of 30 percent for service-connected pes planus, for the time periods from March 14, 2005, through April 23, 2008; August 1, 2008, through January 7, 2010; March 1, 2010, through February 10, 2011; and since April 1, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to September 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The claim of entitlement to an increased evaluation for pes planus was previously remanded by the Board in January 2010 for further evidentiary development.  

During the pendency of this claim, the Veteran's disability evaluation for depression was increased to 50 percent, effective as of August 29, 2011.  The Veteran has also received intermittent temporary total evaluations for his service-connected bilateral pes planus.  Neither of these awards constitutes a full grant of the benefits sought on appeal, and as such, these claims remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In February 2008, the Veteran testified at a hearing at the Huntington, West Virginia, RO before a Decision Review Officer (DRO).  Specifically, the Veteran testified as to the issues of entitlement to an evaluation in excess of 30 percent for pes planus and as to whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression.  The latter claim has since been reopened and service connection has been established.  A written transcript of this hearing has been associated with the evidence of record.  

The record reflects that the Veteran was also scheduled for a number of hearings before the Board during the pendency of this claim.  However, these hearings were either cancelled or postponed.  In July 2013, the Veteran submitted a statement changing his requested hearing to a hearing at the Board's Central Office in Washington, DC.  In April 2014, the Veteran withdrew his request for a Board hearing.

In addition to the physical claims file, electronic paperless systems (Virtual VA and the Veterans Benefits Management System (VBMS)) are associated with this claim.  Additional evidence associated with these files, including records of VA medical treatment through February 2013, has been reviewed in association with this claim.  

As a final introductory matter, the Board notes that the Veteran was granted service connection for scars of both feet in a December 2010 rating decision.  A noncompensable (0 percent) evaluation was assigned.  Service connection was denied for scarring of the left and right hands.  In February 2011, VA received a timely notice of disagreement from the Veteran regarding all of these issues.  The prior decision was continued in a February 2013 statement of the case.  The Veteran did not perfect an appeal of these claims to the Board, and as such, the Board has no jurisdiction regarding these issues and they will not be discussed.  

The issues of entitlement to increased disability evaluations for bilateral pes planus and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


	(CONTINUED ON NEXT PAGE)




FINDINGS OF FACT

1.  Erectile dysfunction did not manifest during, or as a result of, active military service, nor is it secondary to a service-connected disability.  

2.  Sleep apnea did not manifest during, or as a result of, active military service, nor is it secondary to a service-connected disability.  

3.  The Veteran was previously denied service connection for depression in a rating decision dated February 2003.  A timely notice of disagreement was received, but subsequently withdrawn in writing by the Veteran's representative in April 2003.

4.  On November 2, 2004, VA received the Veteran's reopened claim for service connection for a depressive disorder.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.310 (2013).

2.  The criteria for establishing entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.310 (2013).

3.  The criteria for an effective date earlier than November 2, 2004, for the grant of service connection for a depressive disorder are not met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 3.400 (2013).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
		
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of letters sent to the Veteran in May 2008 and May 2009 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  They also informed the Veteran as to how VA determines the appropriate effective date and disability evaluation.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that the Veteran was not afforded VA examinations for his erectile dysfunction or sleep apnea.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to adjudicate these claims because there is no evidence to satisfy McLendon criteria discussed above.  Specifically, there is no evidence of in-service injury or disease related to these claims.  There is also no evidence, aside from the Veteran's mere assertion, suggesting any potential link between erectile dysfunction or sleep apnea and a service-connected disability.  As such, the Veteran is not prejudiced by the lack of examination in this case.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2013); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Erectile Dysfunction

The Veteran contends that he is entitled to service connection for erectile dysfunction.  Specifically, he has alleged that this condition arose as a result of medication he has taken to treat depression.  However, the record contains no competent evidence to suggest any such link.  Furthermore, there is no evidence of this condition having manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records are entirely silent regards complaints or symptoms of erectile dysfunction.  The Veteran has also not alleged that this condition manifested during service or that it has been chronic since this time.  As such, the evidence suggests that this condition was not present during active duty.  

Post-service records confirm that the Veteran now suffers from erectile dysfunction and that he is taking medication for this condition.  However, there is no evidence of this condition for many years after separation from active duty.  Likewise, there is no competent evidence suggesting any potential relationship between this condition and military service or a service-connected disability.  As such, the Veteran fails to meet the second or third criterion to establish service connection - namely, in-service disease or injury or competent evidence of a nexus.  Service connection cannot be established.  

The Board notes that the Veteran indicated in a June 2009 statement that he believed he developed erectile dysfunction as a result of his depression along with the medications he was taking.  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson, 581 F.3d at 1313.  However, there is nothing of record to suggest that the Veteran has the requisite training or expertise to offer a medical opinion as complex as etiologically linking erectile dysfunction to medication usage.  As such, the Veteran's assertions are not competent evidence of a nexus.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability, must be denied.

Sleep Apnea

The Veteran also contends that he is entitled to service connection for sleep apnea.  However, as outlined below, the preponderance of the evidence of record demonstrates that this disability did not manifest during, or as a result of, active military service, nor is it secondary to a service-connected disability.  As such, service connection is not warranted.  

The Veteran's service treatment records are silent as to a diagnosis of sleep apnea or a complaint of any associated symptomatology, such as snoring.  An August 1988 physical examination report also makes no mention of sleep apnea.  Evaluation of the head, face, and neck was also deemed to be normal.  The Veteran also denied having, or ever having had, nose or throat trouble or frequent trouble sleeping in his report of medical history associated with this examination.  As such, there is no evidence of chronic sleep apnea or associated symptomatology during active service.  

Post-service treatment records also fail to reflect a diagnosis of sleep apnea for many years following service.  A June 2005 VA treatment note indicates that the Veteran was advised about losing weight for health reasons.  He was also advised that sleep apnea was caused by obesity.  According to a September 2006 VA psychiatric note, the Veteran suffered from a number of disabilities, including sleep apnea.  Therefore, a current diagnosis is confirmed.  

According to a February 2009 pulmonary consult, the Veteran had a history of hypertension and obesity and he was a smoker diagnosed with sleep apnea approximately 3 years earlier.  A July 2009 VA treatment record notes a history of hypertension, obesity, smoking and sleep apnea.  No opinion was offered suggesting any potential link between sleep apnea and either military service or a service-connected disability in either of these records.  

The preponderance of the above evidence demonstrates that service connection for sleep apnea is not warranted.  The Board is not disputing that the Veteran has a current diagnosis of sleep apnea.  However, there is no medical diagnosis of this condition for many years after separation from active duty.  There is also no competent evidence of record suggesting any potential link between this condition and either military service or a service-connected disability.  Rather, the Veteran's physicians suggest a possible connection to obesity.  Therefore, while the Veteran meets the first criteria for service connection of a current disability, the remaining criteria of in-service disease or injury and competent evidence of a nexus have not been satisfied.  

The Board again recognizes that the Veteran believes he is entitled to service connection for sleep apnea.  However, he has not provided any evidence that he is competent to offer an etiological opinion regarding sleep apnea.  As such, his assertion of causation is not competent evidence of a nexus.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for sleep apnea must be denied.

Earlier Effective Date for the Grant of Service Connection for Depression

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a). A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  

The claim of entitlement to service connection for depression was previously denied in a rating decision dated February 2003.  Later that same month, VA received a statement from the Veteran in which he indicated that he disagreed with the previous decision.  The Veteran noted that he disagreed because records from 2001 through 2003 from the Hampton VA Medical Center were not considered and this is where the evidence associated with his "foot" would be found.  

In April 2003, VA received a statement from the Veteran's representative indicating that the Veteran's Notice of Disagreement to the February 2003 rating decision pertained solely to the issue of bilateral pes planus.  The issues of depression and pseudofolliculitis barbae were to be dismissed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (as amended by 68 Fed. Reg. 13,235 (April 18, 2003)).  The written withdrawal was received on April 21, 2003.  

On November 2, 2004, VA received a statement from the Veteran asking VA to reconsider his claim of service connection for a psychiatric disorder.  This claim was denied in an August 2005 rating decision.  A timely notice of disagreement was received from the Veteran in February 2006, but the denial was continued for failure to submit new and material evidence in a January 2007 statement of the case.  The Veteran appealed this decision to the Board in March 2007.  Following the submission of new and material evidence, the claim of entitlement to service connection was granted, effective as of November 2, 2004 - the date of receipt of the Veteran's claim to reopen.

The Board finds that entitlement to an effective date prior to November 2, 2004, is not warranted.  The claim was previously denied in February 2003.  While a notice of disagreement was received, the record clearly reflects that the Veteran's representative withdrew any disagreement with the denial of service connection for depression.  No further communication that would qualify as a notice of disagreement was received within one year of the prior denial.  Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In July 2010, VA received a statement from the Veteran indicating that he was not aware that his claim was previously withdrawn by his representative in April 2003.  While the Board is sympathetic to the Veteran's situation, it does not find this assertion to be credible.  The Veteran's February 2013 notice of disagreement only mentioned disagreement because records pertaining to his feet were not obtained.  His representative then submitted a statement, specifically noting that it was the Veteran's intent to appeal all of the issues.  There is nothing of record to call into question the validity of the representative's actions.  

It is not until November 2, 2004, that VA received a claim to reopen the issue of entitlement to service connection for depression.  As already noted, except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim reopened after a final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to an effective date prior to November 2, 2004, must be denied.


ORDER

The claim of entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability, is denied. 

The claim of entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability, is denied.  

The claim of entitlement to an effective date earlier than November 2, 2004, for the grant of service connection for a depressive disorder is denied.  


REMAND

Pes Planus

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Initially, the Board notes that this issue was previously remanded by the Board in January 2010.  The Veteran was to be scheduled for a VA examination of the feet and his claim was subsequently to be readjudicated.  A review of the record reflects that there has been no subsequent readjudication of this issue since January 2010.  Therefore, this case must again be remanded for the RO/AMC to issue a SSOC to the Veteran on this remaining issue.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  

In addition, the Veteran's examination, which was scheduled subsequent to the Board's last remand, took place in September 2011.  This examination will be nearly three years old by the time this case is returned to the Board.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

In addition, the most recent record of VA medical treatment associated with the claims file is dated February 2013.  Records prepared since this time should be obtained and associated with the claims file.  

Depression

Regrettably, a remand is also necessary for this issue to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that service connection was originally granted for this condition in a December 2008 rating decision.  An evaluation of 30 percent was assigned, effective as of November 2, 2004.  A timely notice of disagreement was received from the Veteran in May 2009.  The assigned evaluation was continued in a June 2010 statement of the case, which the Veteran appealed to the Board in July 2010.  His disability evaluation was subsequently increased to 50 percent as of August 29, 2011, in a February 2013 rating decision.  

The record reflects that the Veteran was most recently afforded a VA examination for his depression in August 2011.  However, in a January 2013 statement, the Veteran described an incident of personal assault during service.  The Veteran reported that he was constantly racked with shame and guilt and that he sometimes felt like he just could not take it anymore.  The Veteran's fiancé also indicated in a January 2013 statement that she may be forced to leave him due to the current behavior.  Electronic records associated with VBMS also reflect extensive treatment since his last examination.  A February 2013 VA treatment note expresses concern that the Veteran's ongoing living situation will only get worse.  

As previously noted, the duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey, 6 Vet. App. at 381; see also Snuffer, 10 Vet. App. at 403 (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, there is significant evidence to suggest a possible change in disability over the past 3 years.  

As such, the Veteran should also be scheduled for a new VA psychiatric examination to determine the current level of severity of his service-connected depression.  

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records prepared since February 2013 should be obtained and associated with the claims file, either physically or electronically.  

2.  Once the above steps have been completed, the Veteran should be scheduled for a VA examination with the appropriate specialist to determine the current level of severity due to his bilateral pes planus.  The claims folder should be made available to the examiner for review before the examination.  The examiner should describe in detail all symptomatology associated with the Veteran's service-connected pes planus, and indicate whether it is best characterized as mild, moderate, severe or pronounced.  The examiner should describe in detail the rationale for the assigned degree of severity.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on use or motion, weakness, excess fatigability, and/or incoordination associated with either foot.  

3.  The RO/AMC shall also schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his service-connected dysthymic disorder.  The claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were reviewed.  All necessary and indicated special studies or tests, to include psychological testing, should be accomplished.

The examiner is requested to: (a) determine all current manifestations associated with the Veteran's service-connected psychiatric disorder and to comment on their severity; and (b) specifically address the degree of social and occupational impairment caused by his psychiatric disorder.  A current Global Assessment of Functioning (GAF) scale score must be provided. 

A complete rationale must be provided for any opinion offered, and the examiner must consider and discuss the Veteran's lay assertions regarding the severity and impact of his service-connected psychiatric disorder.  

4.  The RO/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


